Name: Commission Regulation (EC) No 2616/97 of 16 December 1997 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  international trade;  tariff policy;  trade policy
 Date Published: nan

 Avis juridique important|31997R2616Commission Regulation (EC) No 2616/97 of 16 December 1997 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector Official Journal L 353 , 24/12/1997 P. 0008 - 0012COMMISSION REGULATION (EC) No 2616/97 of 16 December 1997 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 2321/97 (2), and in particular Articles 9 and 13 thereof,Whereas Article 7 of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EC) No 2469/97 (4), provides that all exportation of products must, for an export refund to be claimed, require the issuing of an export licence with advance fixing of the refund;Whereas to ensure the sound management of exports and especially of frozen beef from intervention stocks intended for export to certain third countries without a refund, all exportation of the products referred to in Article 1 (1) (a) of Regulation (EEC) No 805/68 or falling within CN codes 0102 10, 1602 50 31 to 1602 50 80 and 1602 90 69 should be made subject therefore to the issue of an export licence;Whereas, as a result of this new requirement, certain technical amendments will need to be made in particular as regards the period of validity of licences, the amount of the security and the notifications from the Member States;Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1445/95 is hereby amended as follows:1. Article 7 is replaced by the following:'Article 7All exportation of products listed in Article 1 (1) (a) of Regulation (EEC) No 805/68 or of CN codes 0102 10, 1602 50 31 to 1602 50 80 and 1602 90 69 shall require the issuing of an export licence with advance fixing of the refund.`;2. Article 8 is replaced by the following:'Article 81. The period of validity of licences for exports of products for which a refund is claimed and which are subject to the issuing of an export licence with advance fixing of the refund shall be:- 75 days for products falling within CN codes 0102 and 1602,- 30 days for other products,from the date of issue within the meaning of Article 21 (2) of Regulation (EEC) No 3719/88.The validity of licences for exports of beef and veal issued under the procedure laid down in Article 44 of Regulation (EEC) No 3719/88 shall however expire at the end of the fourth month following the date of issue within the meaning of Article 21 (2) of that Regulation.2. The period of validity of licences for exports for which no refund is claimed shall be:- 45 days for exports of frozen beef from intervention,- 60 days for other products,from the date of issue within the meaning of Article 21 (1) of Regulation (EEC) No 3719/88.Licence applications and licences shall contain in box 20 the words:- 'Intervention products without refund (Regulation (EC) No 2616/97)` in the case of the licences referred to in the first indent,- 'Without refund` in the case of the licences referred to in the second indent.3. Licence applications and licences shall contain in box 15 the product description, in box 16 the 12-figure code of the agricultural product export refund nomenclature and in box 7 the country of destination.4. The product categories indicated in the second paragraph of Article 13a of Regulation (EEC) No 3719/88 are listed in Annex III.`;3. Article 9 is replaced by the following:'Article 91. The security for licences with advance fixing of the refund shall be:(a) ECU 44 per head for live animals;(b) ECU 29 per 100 kg for products falling within code 0201 30 00 9100 of the agricultural product export refund nomenclature;(c) ECU 16 per 100 kg net weight for other products.2. The security for licences other than those referred to in paragraph 1 shall be:(a) ECU 7 per head for live animals;(b) ECU 3 per 100 kg net weight for other products.`;4. Article 10 (1) is replaced by the following:'1. Export licences with advance fixing of the refund as referred to in Article 8 (1) shall be issued on the fifth working day following that on which the application was lodged provided that no specific action as indicated in paragraph 2 has been taken by the Commission in the meantime. This time lag shall not, however, apply to exports covered by Article 14a of Regulation (EEC) No 3719/88.`;5. Article 11 is replaced by the following:'Article 111. Quantities exported within the tolerance referred to in Article 8 (4) of Regulation (EEC) No 3719/88 shall not confer entitlement to payment of a refund where exportation takes place under a licence as referred to in Article 8 (1) and the licence contains the following entry in box 22:"Refund valid for . . . tonnes (quantity for which licence is issued)."2. The second indent of Article 20 (3) (b) of Commission Regulation (EEC) No 3665/87 (*) shall not apply to special export refunds granted on boned meat pursuant to Commission Regulation (EEC) No 1964/82 (**) if the products are or have been placed under the procedure specified in Article 5 of Council Regulation (EEC) No 565/80 (***).(*) OJ L 351, 14. 12. 1987, p. 1.(**) OJ L 212, 21. 7. 1982, p. 48.(***) OJ L 62, 7. 3. 1980, p. 5.`;6. Article 13 (1) is replaced by the following:'1. Member States shall notify the Commission:- on Monday and Thursday of each week by 12 noon at the latest of:(a) 1.1. applications for licences with advance fixing of the refund as referred to in Article 8 (1) or the fact that no applications have been made;1.2. applications for licences as referred to in Article 44 of Regulation (EEC) No 3719/88 or the fact that no applications have been made;1.3. applications for licences as referred to in the first indent of Article 8 (2)lodged up to the last working day preceding the day of notification;(b) 1.1. the quantities for which licences have been issued pursuant to Article 10 (5) or the fact that no licences have been issued;1.2. the quantities for which licences have been issued in response to applications pursuant to Article 44 of Regulation (EEC) No 3719/88 with date of lodgement of application and country of destinationup to the last working day preceding the day of notification;(c) the quantities for which export licence applications have been withdrawn pursuant to Article 10 (4),- before the 15th day of each month for the previous month:(d) applications for licences as referred to in Article 14a of Regulation (EEC) No 3719/88;(e) the quantities for which licences have been issued pursuant to Article 8 (1) and not used;(f) the unused balances of the quantities for which licences have been issued under the first indent of Article 8 (2);(g) applications for licence as referred to in the second indent of Article 8 (2).`;7. Annex IV is replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on 2 January 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 24.(2) OJ L 322, 25. 11. 1997, p. 25.(3) OJ L 143, 27. 6. 1995, p. 35.(4) OJ L 341, 12. 12. 1997, p. 8.ANNEX >START OF GRAPHIC>>END OF GRAPHIC>